IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Deseret First Federal Credit Union,          )         PER CURIAM DECISION
                                             )
      Plaintiff and Appellee,                )           Case No. 20120110‐CA
                                             )
v.                                           )
                                             )                 FILED
Jerry W. Parkin, Successor Trustee           )               (May 10, 2012)
of the Wilma G. Parkin Family                )
Protection Trust; and Escrow Specialists,    )             2012 UT App 140
Inc.,                                        )
                                             )
      Defendants and Appellee.               )
____________________________________         )
                                             )
George K. Fadel,                             )
                                             )
      Appellant.                             )

                                            ‐‐‐‐‐

Second District, Farmington Department, 090700605
The Honorable David R. Hamilton

Attorneys:      George K. Fadel, Bountiful, Attorney Appellant Pro Se
                David J. Shaffer, Bountiful, for Appellee Jerry W. Parkin, Successor
                Trustee of the Wilma G. Parkin Family Protection Trust
                Wallace O. Felsted and Gregory S. Moesinger, Salt Lake City, for
                Appellee Deseret First Federal Credit Union

                                            ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.
¶1     George K. Fadel filed a notice of appeal on his own behalf and purportedly on
behalf of Jerry W. Parkin, Successor Trustee of the Wilma G. Parkin Family Protection
Trust (Parkin). This matter is before the court on motions for summary disposition filed
by Deseret First Federal Credit Union and Parkin.

¶2     On January 26, 2012, the district court issued a minute entry stating that Fadel
was no longer counsel for Parkin and “has no current basis to submit pleadings on
behalf of the defendants.” Accordingly, Fadel had no right to file a notice of appeal on
behalf of Parkin on February 7, 2012. As a result, the notice of appeal filed on behalf of
Parkin was ineffectual in invoking the jurisdiction of this court.

¶3     To the extent Fadel has filed a notice of appeal on his own behalf, this court lacks
jurisdiction to consider the appeal because there is no final, appealable order as it
relates to Fadel. This court does not have jurisdiction to consider an appeal unless it is
taken from a final judgment or order, or qualifies for an exception to the final judgment
rule. See Loffredo v. Holt, 2001 UT 97, ¶¶ 10, 15, 37 P.3d 1070. An order “that adjudicates
fewer than all the claims or the rights and liabilities of fewer than all the parties shall
not terminate the action as to any of the claims or parties, and the order or other form of
decision is subject to revision at any time before the entry of judgment adjudicating all
the claims and rights and liabilities of all the parties.” Utah R. Civ. P. 54(b).

¶4     A motion for sanctions against Fadel is currently pending in the district court. In
the January 26, 2012 ruling the district court stated that it would consider the motion
and ordered Fadel to file a response to the motion. Thus, to the extent that Fadel filed
the notice of appeal on his own behalf, there remain issues for the district court to
resolve. Accordingly, this court lacks jurisdiction to hear this appeal. When this court
lacks jurisdiction, it must dismiss the appeal. See Loffredo, 2001 UT 97, ¶ 11.

¶5      Both Deseret First and Parkin have requested attorney fees in this matter under
rule 33 of the Utah Rules of Appellate Procedure. The district court has not yet issued
any ruling on Deseret First’s request for sanctions based upon Fadel filing papers in the
district court on behalf of Parkin. If the district court determines that Fadel violated
rule 11 of the Utah Rules of Civil Procedure, then the district court may also award
attorney fees incurred by Deseret First and Parkin associated with responding to this
appeal.




20120110‐CA                                  2
¶6     The appeal is dismissed without prejudice to the filing of a timely appeal after
the district court enters a final, appealable order.




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Stephen L. Roth, Judge




20120110‐CA                                 3